Citation Nr: 1102685	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-50 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for a right great toe 
injury.

2.  Entitlement to service connection for a right great toe 
injury.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to February 
1947.  He also was a member of the Army Reserve from July 1951 to 
November 1960.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from an RO rating decision issued in April 
2008.  It was remanded by the Board for additional development in 
September 2010.  Such development having been completed, the case 
was returned to the Board for appellate disposition.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at an August 2010 video teleconference hearing.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to service connection for a right great 
toe injury on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right great 
toe injury was previously denied in a rating decision that was 
dated in August 1993; the Veteran was notified of this decision 
and his appellate rights, but he did not perfect a timely appeal 
from this decision.

2.  The evidence received since the August 1993 rating decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of service connection for 
a right great toe injury.


CONCLUSIONS OF LAW

1. The RO's rating decision in August 1993 denying service 
connection for a right great toe injury is final. 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2010). 
 
2. New and material evidence has been received to reopen the 
claim of service connection for a right great toe injury. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given the favorable action taken 
herein below, the Board finds that no further assistance in 
developing the facts pertinent to the Veteran's application to 
reopen his claim for service connection for his claimed right 
great toe injury is required at this time.  

New and Material Evidence

In an August 1993 rating decision, the RO denied service 
connection for the Veteran's claimed right great toe injury 
because there was no evidence that the Veteran sustained an 
injury to his right toe in service or while performing Reserve 
duties.  The evidence considered at that time included the 
Veteran's service treatment records and his assertion that he 
hurt his right great toe during Reserve duty at Fort Belvoir in 
July 1951.  The Veteran did not timely file a notice of 
disagreement with this decision, which then became final.  The 
Board must first ascertain in this case whether new and material 
evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an un-
established fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
For purposes of the "new and material" analysis, the credibility 
of the evidence, including the Veteran's testimony, is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Court recently interpreted the language of 38 C.F.R. § 
3.156(a) as creating a low threshold, and viewed the phrase 
"raises a reasonable possibility of substantiating the claim" 
as "enabling rather than precluding reopening."  The Court 
emphasized that the regulation is designed to be consistent with 
38 C.F.R. § 3.159(c)(4), which "does not require new and 
material evidence as to each previously unproven element of a 
claim."  Therefore, it would be illogical to require that a 
claimant submit medical nexus evidence when he has provided new 
and material evidence as to another missing element, as it would 
"force the veteran to provide medical nexus evidence to reopen 
his claim so that he could be provided with a medical nexus 
examination by VA."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. 
App. Nov. 2, 2010).

At the Veteran's hearing in August 2010, the Veteran testified 
that while performing duty with the Army Reserves he slipped and 
fell on a badly paved surface and injured his toe and instep 
area.  The Veteran reported that this occurred in July 1951 at 
Fort Belvoir.  He reported that he received treatment for his 
right great toe at the time of the injury, but x-rays showed no 
fracture of the toe.  The Veteran testified that he subsequently 
had surgery on his toe many years later and that his doctor told 
him that his toe problem was consistent with a prior injury to 
the area.  

The Veteran also submitted a letter from his doctor, Dr. P.J.M.  
Dr. P.J.M. opined that the Veteran had an arthritic condition 
involving the metatarsophalangeal joint of the right great toe.  
It was possible that the arthritis process could have resulted 
from an injury that occurred many years earlier.  The arthritic 
condition could occur after injury or as a result of 
osteoarthritis.  The physician opined that the Veteran's toe 
disorder as likely resulted from injury as from osteoarthritis.  
He opined that if the Veteran in fact injured his right great 
toe, it "would seem reasonable to assume that injury at least 
played some role in the development of the arthritic condition 
that ultimately required surgery."

This evidence is new, because it was not of record at the time of 
the prior denial of the Veteran's claim.  It is material because, 
taken together, this evidence raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for his 
right great toe injury.  Especially in consideration of Shade, 
cited above, the Board finds the new evidence is sufficient to 
reopen the previously-denied claim.


ORDER

New and material evidence having been received, the claim for 
service connection for a right great toe injury is reopened; the 
appeal is allowed to this extent.


REMAND

The Veteran's claim for service for his right great toe injury 
having been reopened, the Board finds that additional development 
is required.  The Veteran testified that he injured his toe in 
service and provided a letter from his physician indicating that 
his arthritic condition of his toe could have resulted from an 
injury many years earlier.  This evidence satisfies the low 
standard for a VA examination that is set forth in McClendon v. 
Nicholson, 20Vet. App. 79, 86 (2006).

The Board acknowledges the Veteran's contention that more efforts 
should be made to try to obtain treatment records pertaining to 
his alleged in service right great toe injury.  However, the 
Board has reviewed the claims file and has determined that all 
appropriate avenues to obtain these records have been followed 
and that the records either do not exist or the custodian does 
not have them.  The Board is persuaded that VA's obligation to 
make all reasonable efforts to obtain these records has been 
carried out and that all options for obtaining these records have 
been exhausted.  Therefore, no additional development in this 
area is required by this remand insofar as it would be futile.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The RO should contact the Veteran and 
request that he identify all treatment that 
he received for his right great toe injury 
after service.  All identified treatment 
records should be obtained, to the extent 
that they are not already in the claims file.  

2.  The Veteran should then be afforded a VA 
examination to determine the nature and 
etiology of any right great toe disorder that 
the Veteran currently has.  The examiner 
should provide an opinion as to whether the 
Veteran's right great toe condition, if any, 
is of a type that is consistent with his 
report of an in-service injury to his right 
great toe.  If so, then the examiner should 
provide an opinion as to whether it is at 
least as likely as not (at least 50 percent 
likely) that the Veteran's right great toe 
disorder resulted from an in service injury.  
The examiner should fully set forth the 
rationale for his or her conclusions in the 
report of examination.  
3.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

By this remand the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


